IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS

RODERICK HARRIS, Appellant

V.                                                           CAUSE NUMBER AP-76,810

THE STATE OF TEXAS, Appellee

                                             ORDER

       The above styled and numbered cause was before this Court on Direct Appeal from

appellant’s conviction in Cause No. F-0900409-Y in the Criminal District Court #7 of Dallas

County.

       On May 21, 2014, this Court issued an opinion affirming the conviction. Accordingly,

the following exhibits are ordered returned to the District Clerk of Dallas County:

       1. State’s Exhibit Nos. 36-39, 41, 42, 130 - 138, 212, 213, 258, and 261 - 264.



               IT IS SO ORDERED THIS THE 29th DAY OF SEPTEMBER, 2014.

                                         PER CURIAM

EN BANC

DO NOT PUBLISH